Citation Nr: 0940475	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-18 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION
 
The Veteran served on active duty from September 1969 to 
August 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for PTSD.  A timely appeal was noted from that 
decision.

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on March 17, 2009.  A 
copy of the hearing transcript has been associated with the 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Throughout the course of the Veteran's claim for service 
connection for PTSD, he has maintained that his in-service 
stressor involved witnessing a helicopter accident at his 
base near Neu-Ulm, West Germany, resulting in the death of 
several servicemembers.  However, the Veteran was unable to 
provide an approximate date range for the incident until his 
March 2009 hearing, when he testified that the accident 
occurred between April and June of 1971.  There were details 
of a helicopter crash on August 17, 1971 near Pegnitz in 
Bavaria in the claims folder, but the Veteran has claimed 
that he did not submit information regarding this crash and 
it is not the one he is claiming to have witnessed.  

The Veteran also testified that he currently receives 
treatment at the VA Medical Center (VAMC) in Nashville, 
Tennessee, for PTSD.  Those records are not part of the 
record.  38 C.F.R. § 3.159(c)(2) requires VA to make attempts 
to obtain records in the custody of a Federal department 
until it is determined that the records do not exist or that 
further efforts would be futile.  Thus, upon remand, VAMC 
Nashville should be contacted and the Veteran's records 
associated with his claims file.  
 
Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran's records 
from VAMC Nashville be provided for 
inclusion with the claims folder.  If such 
records are unavailable, a negative 
response should be obtained.  

2.  Contact the National Personnel Records 
Center (NPRC) and the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
and request that a search be undertaken 
for records documenting the crash of a 
military helicopter in Neu-Ulm, West 
Germany, between April 1971 and June 1971.  

If such records cannot be located, a 
negative response should be obtained.

3.  If, and only if, a stressor can be 
corroborated, schedule the Veteran for a VA 
mental health examination to determine 
whether he meets the diagnostic criteria for 
PTSD based on the verified stressor.  The 
examination report should reflect review of 
pertinent material in the claims folder.

If a diagnosis of PTSD is made, the examiner 
should specify (1) whether the alleged 
stressor found to be established by the 
record was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a link 
between the current symptomatology and the 
in-service stressor found to be sufficient 
to produce PTSD by the examiner.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies or 
tests, to include psychological testing and 
evaluation, such as the Minnesota 
Multiphasic Personality Inventory, and the 
Mississippi Scale for Combat-Related PTSD, 
should be accomplished.  The entire claims 
folder and a copy of this REMAND must be 
made available to the examiner prior to the 
examination.

4.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to the 
file since the most recent VA adjudication.  
If the issue on appeal continues to be 
denied, the Veteran and his representative 
must be provided a supplemental statement of 
the case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


